Citation Nr: 1700520	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for appendectomy scars. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 

4.  Entitlement to service connection for hypertensive cardiovascular disease. 

5.  Entitlement to service connection for gout. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claims file was subsequently transferred to the RO in San Diego, California.

The Veteran provided testimony at a hearing before the undersigned in November 2015.  A transcript of the hearing is a part of the record before the Board, which includes electronic documents within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for sleep apnea, hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At the time of the Veteran's November 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals related to the rating for appendectomy scar and related to service connection for hypertensive vascular disease and gout is requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the rating assigned for appendectomy scar by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for hypertensive vascular disease by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for gout by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, the Veteran perfected an appeal of the rating assigned for his appendectomy scar, as well as of service connection for hypertensive vascular disease and gout.  At his November 2015 Board hearing, the Veteran withdrew each of these claims on the record.  See hearing transcript at page 2.  Because the Veteran explicitly withdrew the increased rating claim related to his appendectomy scar, and the service connection claims related to hypertensive vascular disease and gout, there remains no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of whether a compensable rating is warranted for appendectomy scar is dismissed.

The appeal of service connection for hypertensive vascular disease is dismissed.

The appeal of service connection for gout is dismissed.


REMAND

While the Board regrets the delay, the Veteran's remaining claims require additional development prior to adjudication.

The Veteran has not been afforded a VA examination with regard to his sleep apnea, hypertension and erectile dysfunction claims.  The Veteran claims his sleep apnea initially manifested in service.  In March 2014, two fellow service members and the Veteran's wife submitted statements recalling their personal observations of the Veteran's sleep patterns during service.  Each of these people recalled the Veteran's snoring and intermittent breathing patterns while sleeping in service.  At the time of his hearing, the Veteran also recalled being told he looked bad during service due to not sleeping enough.  See hearing transcript at page 6.  He also recalled having headaches, which he felt were due to the sleep interference.  Id.  The Veteran recalled a time while at a school at Camp Pendleton, he would be sleepy during afternoon classes due to his problems sleeping at night.  Id.  As to his hypertension, the Veteran called having high blood pressure readings in service including a 206/106 reading in 1994, as well as experiencing dizziness and fainting in service in 1982.  Id. at pages 13 and 15.  The Board notes the dizziness and blackouts are shown in the service treatment records in 1981.  The Veteran contends that these in-service symptoms are indicative of the initial manifestation of hypertension.  

In March 2014, the Veteran's private physician's assistant (PA) at the R.I.S.E. Wellness Center submitted a statement in support of the Veteran's claims.  The PA indicated a review of the Veteran's history of having a sleep disorder and also suggested that the Veteran had various readings of high blood pressure, noting it had persisted since his military service.  The PA, however, did not point to any specific evidence related to the Veteran's history of either sleep apnea or hypertension, other than to reference a September 2013 sleep study.  The PA went on to say that hypertension is linked with obstructive sleep apnea, but gave no explanation for this conclusion.  The PA then concluded that it is more likely that the conditions were incurred or aggravated during the Veteran's military service.  There was no basis for the opinions provided.  Moreover, with regard to the hypertension, the PA first indicated a potential causal connection between hypertension and sleep apnea, but then seemingly concluded that the hypertension was incurred or aggravated during the Veteran's military service.  Because of the lack of a well-reasoned rationale based upon a review of the relevant evidence of record, and because of the inconsistent nature of the hypertension opinion, the Board cannot accept this March 2014 opinion as sufficient evidence to award service connection at this juncture for either sleep apnea or hypertension.  However, the evidence clearly raises the possibility that service connection may be in order.  Moreover, the Veteran claims his erectile dysfunction began a few months after he began taking hypertension medication.  See hearing transcript at page 17.  

In sum, the Veteran claims his sleep apnea manifested in service; and he claims his hypertension initially manifested in service or, in the alternative, was caused or is aggravated by his sleep apnea; and he claims his erectile dysfunction was caused by the medication he takes for his hypertension.  The Veteran, however, has not been afforded a VA examination with regard to any of these claims.  On remand, examination for each of the claimed disabilities should occur.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the January 2013 letter to the Veteran notified him of the evidence necessary to establish a service connection claim on a direct basis, but did not provide him notice of the evidence required to establish service connection on a secondary basis.  On remand, proper notice should be sent to the Veteran.  38 C.F.R. § 3.159(b) (2016).

Finally, in the March 2014 PA statement, it is unclear when treatment began for sleep apnea at the R.I.S.E. Wellness Center.  The PA indicated he was currently providing care for the Veteran and then stated, "I have cared for [the Veteran] since March 13, 2013.  [The Veteran] has been a patient under my care since July 15, 2013."  The only records from this facility within the Veteran's claims file are the records related to a September 2013 sleep study.  Regardless of whether the Veteran's treatment with the R.I.S.E. Wellness Center began in March or July of 2013, on remand, the AOJ should assist the Veteran in obtaining these potentially relevant treatment records.  38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran notice of the evidence necessary to establish a claim on a secondary basis under 38 C.F.R. § 3.310.

2.  Ask the Veteran to complete a VA Form 21-4142 to authorize VA to obtain the records related to his private treatment for the disabilities claimed, to include records from the R.I.S.E. Wellness Center dating from either March or July 2013 to the present.  If the Veteran provides this authorization, assist him by attempting to obtain these relevant private treatment records.  Associate all records obtained with the claims file.  If any such records cannot be obtained, document this in the claims file and notify the Veteran accordingly.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any sleep apnea present during the pendency of this claim is related to a disease or injury in service, including the in-service symptoms noted by the Veteran, his wife and the two fellow service members in the March 2014 statements and by the Veteran at his Board hearing.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep apnea present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the various buddy statements provided.

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any hypertension present during the pendency of this claim is related to a disease or injury in service, or due to or aggravated by the Veteran's sleep apnea.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.
The examiner should also provide an opinion whether any current hypertension was caused or aggravated by the sleep apnea.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the various buddy statements provided.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any erectile dysfunction present during the pendency of this claim is related to a disease or injury in service, or due to or aggravated by the Veteran's hypertension.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.

The examiner should also provide an opinion whether any current erectile dysfunction was caused or aggravated by the Veteran's hypertension, to include any medication taken to control hypertension.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the various buddy statements provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


